Citation Nr: 0701522	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the local RO in September 
2006.  A transcript of the hearing is associated with the 
claims file.  

Since the last supplemental statement of the case was issued 
by the RO in June 2006, additional evidence has been received 
and associated with the claims file.  

VA treatment notes from the Minneapolis VA Medical Center 
(VAMC) were received in June 2006.  These include a February 
2006 entry, not previously of record, reporting that the 
veteran has diabetic retinopathy of the right eye.  Already 
of record is competent evidence that the veteran suffers from 
diabetes mellitus.  The Board concedes that the veteran 
currently has this disease and associated symptoms.  Because 
this evidence contains no information as to an element in 
dispute, the Board finds that this evidence is not pertinent 
to the issue on appeal.  

Also received in October 2006 is a document titled "Medical 
Opinion", provided by a clinic designated as "Mental Health 
Partners".  This document states that the veteran has 
diagnoses of diabetes, hypertension, back pain and alcohol 
dependence.  Again, this evidence is not pertinent to the 
issue on appeal as it merely restates uncontested facts 
already of record.  

Finally, in June 2006, service personnel records were 
received and associated with the claims file.  These records 
all predate the veteran's entrance onto active duty in 1982.  
Furthermore, with the exception of an unremarkable physical 
examination questionnaire, these records do not contain any 
medical evidence.  

Therefore, as the evidence submitted since the last review by 
the RO is not pertinent to the claim on appeal, the Board 
will proceed with adjudication irrespective of this newly 
received evidence and when it was received.  38 C.F.R. § 
20.1304 (2006).  


FINDING OF FACT

Diabetes mellitus did not have its onset during active 
service or within one year of separation from active service 
and was not caused or aggravated by service connected 
hypertension.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have not been met.  U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by a pre-initial adjudication 
letter in December 2001 and post-initial adjudication letters 
in May 2004, May 2005, and March 2006.  The December 2001 
letter informed the veteran of the requirements to establish 
a successful claim for service connection on a secondary 
basis, his and VA's respective duties in obtaining evidence, 
and asked him to submit evidence, which would include that in 
his possession, to the RO.  The May 2004 letter informed the 
veteran of the requirements to establish a successful claim 
for service connection on a direct basis.  The December 2001, 
May 2004, and May 2005 letters, all informed the veteran that 
VA would assist him in obtaining evidence, and enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA).  VCAA 
notice as to assignment of disability ratings and effective 
dates was provided to the veteran by the March 2006 letter.  

Although notice as to the evidence necessary to establish a 
successful service connection claim on a direct basis did not 
precede the initial adjudication, the action of the RO, 
described above, cured any defect in timing.  In this regard 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, since 
the May 2004 notice letter, the veteran has presented 
additional argument in his testimony at the September 2006 
hearing.  Additional evidence has also been obtained, 
including VA treatment records and a statement from the 
veteran summarizing his research in the World Book 
Encyclopedia.  For these reasons, the veteran has not been 
prejudiced by the defect in timing.  

While the timing of VCAA notice regarding assignment of 
disability ratings and effective dates did not precede the 
initial adjudication, the veteran has not been prejudiced by 
this error.  As the Board is denying his claim for service 
connection, any questions regarding these downstream elements 
are rendered moot. 

Service medical records and records and reports from VA 
health providers have been obtained.  An August 1999 VA 
clinical note recorded the veteran's report that he had 
received treatment for diabetes at North Memorial Hospital.  
VA has made more than reasonable efforts to assist the 
veteran in obtaining these records.  In addition to earlier 
notice that VA would assist the veteran in obtaining private 
medical records, the May 2005 VCAA notice letter drew 
specific attention to his report of treatment at North 
Memorial Hospital.  This letter included a consent to release 
information form, with instructions to submit the completed 
form to VA.  However, the veteran has not provided the 
authorization for release of information necessary for VA to 
obtain the records.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

An appropriate VA examination was afforded the veteran in 
January 2002 and a medical opinion was obtained addressing 
whether his service connected hypertension caused or 
aggravated his diabetes mellitus.  During the September 2006 
hearing, the veteran's representative requested that VA 
review the veteran's service medical records and, if the 
records contained evidence of the veteran's reported symptoms 
of diabetes mellitus, that VA obtain a medical opinion to 
determine if his diabetes mellitus had its onset during 
service.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  

VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the record is absent for competent evidence 
that the veteran suffered from diabetes during service or 
that his present disability may be associated with service.  
He has argued that during service he experienced frequent 
urination, drank an excessive amount of fluids, and perspired 
excessively.  He asserts that these are symptoms of his 
diabetes.  Upon review of the claims file, as discussed in 
detail below, no evidence is found of excessive perspiration, 
the report that he drank "plenty of fluids" comes from a 
sick call visit for a sore throat, and the mention of 
frequent urination was tertiary to a sick call visit for 
chest pains, backaches, and a cough.  Thus, there is no 
evidence that the veteran ever sought treatment for these 
conditions or that any symptoms he reported were ever 
associated with his diabetes.  Indeed, the only association 
between these symptoms and his diabetes comes from the 
statements of the veteran and his representative, who have 
not demonstrated the requisite medical knowledge to render 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board finds that these 
reports are not an indication that the veteran had symptoms 
of diabetes during service or that his present diabetes may 
be associated with his service.  Therefore the Board declines 
to afford the veteran another examination or obtain an 
opinion as to whether his diabetes mellitus had its onset 
during service.  

The Board finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service connection

The veteran has contended that his diabetes mellitus is the 
result of his service connected hypertension.  He has also 
asserted that physical conditions claimed to have been 
present during service are evidence of the onset of diabetes 
mellitus during service.  Therefore, the Board has considered 
his claim on both direct service connection and secondary 
service connection theories of entitlement.  Both theories of 
entitlement were considered by the RO.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may be also be established on a 
presumptive basis by showing that diabetes mellitus 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a non-service connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board must analyze the credibility and probative value of 
all the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With regard to his claim for service connection on a direct 
basis, the veteran testified at the September 2006 hearing 
that, during service, he perspired excessively, urinated 
frequently, and drank excessive fluids.  He testified that he 
reported to sick call for treatment of these symptoms and was 
given medication for the excessive perspiration but told that 
nothing could be done for the frequent urination.  His 
representative contended that these symptoms could indicate 
onset of diabetes during service.

Service medical records are absent for any statements that 
the veteran suffered from diabetes.  A notation in January 
1984 states that the veteran denied any medical problems such 
as heart disease, kidney disease, tuberculosis,  glandular 
problems, diabetes or hypertension.  The only mention of 
fluid intake was associated with a November 1984 sick call 
visit for a sore throat, when he reported having a dry 
feeling, body aches, and that he drank plenty of fluids.  As 
to his reports of excessive perspiration, the only service 
medical notation that even refers to perspiration is in June 
1985, when the veteran reported a cough.  This report 
indicates that he was negative for sweats, fever, chills, and 
other symptoms, and provided an assessment of post nasal 
drip.  Service medical records contain a single May 1985 
notation of frequent urination.  This was in conjunction with 
a report to sick call for chest pains, backaches, and a 
cough.  The notation states that the veteran "Does not know 
of burning in urination but frequent urination."  He was 
assessed with an upper respiratory infection.  Finally, in a 
November 1986 report of medical history, the veteran 
indicated that he did not then have nor ever had frequent or 
painful urination.  

From these service medical records, the Board finds no 
evidence of complaints or findings of diabetes during 
service.  While the record shows one report of frequent 
urination, the report was tertiary to complaints of coughing 
and chest and back pain, rather than the primary reason for 
the report to sick call.  Service medical records are absent 
for any indication that he was prescribed medication for 
excessive perspiration, as he has claimed.  Furthermore, even 
assuming, without deciding, that the veteran did experience 
these conditions, there is no competent evidence of record 
that his frequent urination, excessive fluid consumption, and 
excessive perspiration were caused by diabetes mellitus.  
Rather, the medical assessments at the time did not show any 
findings or suggestion that diabetes was implicated.  The 
only evidence of such a connection are the opinions of the 
veteran and his representative.  As laypersons, their 
opinions as to the medical basis for these conditions are not 
competent evidence.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

VA clinic records from August 1999 mark the first evidence of 
a diagnosis of diabetes mellitus - this is about 13 years 
after service separation.  While these records also report 
the veteran's statement that he had been diagnosed with 
diabetes mellitus at North Memorial Hospital, no dates of the 
treatment at North Memorial Hospital are stated.  As 
explained above, the veteran was apprised that his 
authorization for release of information was required for VA 
to assist him in obtaining these records and he failed to 
provide either the authorization or the records.  Regardless, 
the veteran testified during the September 2006 hearing that 
diabetes mellitus was first diagnosed in 1999 and he has 
never contended that this illness was diagnosed any earlier 
that 1999.  Because there is no evidence of diabetes mellitus 
within one year of separation from service in December 1986, 
the presumptive provisions of 38 C.F.R. §3.307(a) and 
3.309(a) for chronic disease are not for application.  Given 
the absence of any suggestion in the medical evidence of a 
link between the post-service diabetes and military service, 
direct service connection is not in order.   

With regard to the veteran's claim for service connection for 
diabetes mellitus as secondary to his service connected 
hypertension, the evidence of record relevant to his claim 
consists of statements of the veteran and his representative, 
the veteran's summary of information in the World Book 
Encyclopedia, and a VA medical opinion.  As stated above, the 
veteran's and his representative's statements as to an 
etiological relationship between these diseases are not 
competent evidence because they have not demonstrated that 
they have the medical knowledge to provide a medical opinion.  

During the September 2006 hearing, the veteran testified that 
he had been told by a VA physician that his hypertension 
caused his diabetes mellitus.  This "hearsay medical 
evidence" is inherently unreliable and is not competent 
evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In a 
letter received in August 2001, the veteran referred to the 
World Book Encyclopedia, summarizing in his own words that 
stress leads to hypertension and that high blood pressure 
"[a]s it goes on and in time it progress on to a more 
difficult disease and life threatening such as diabetes."  
The veteran has not submitted a copy of the actual article or 
specified the edition of the World Book Encyclopedia from 
which he extracted this information.  His letter has no 
indication of reliability and the quoted relationship between 
hypertension and diabetes is, by its own characteristics, not 
a direct quote from the source.  As such, like his statements 
of what a medical professional told him, his letter is only 
hearsay medical evidence and is so inherently unreliable that 
it is not competent evidence.  Id.  

Indeed, the only competent evidence of record as to a 
relationship between the veteran's service connected 
hypertension and his diabetes mellitus is a VA medical 
examination and opinion dated in January 2002, with an April 
2002 addendum.  In this opinion, the VA examiner discussed 
the history of the veteran's disease and results of medical 
examination of the veteran.  He opined that the veteran's 
diabetes mellitus was not caused by his hypertension, finding 
hypertension and diabetes mellitus to be co-morbid 
conditions.  The examiner also opined that, while the 
veteran's service connected hypertension had not aggravated 
his diabetes mellitus, his diabetes mellitus may be worsening 
his hypertension.  As to the physical relationship between 
the two diseases, the examiner indicated that changes in the 
veteran's vasculature, caused by his diabetes, could give 
rise to hypertension.  Because this opinion was rendered by a 
medical professional and is based on a stated rationale, the 
Board finds the VA examiner's opinion to be highly probative 
of the relationship between the veteran's hypertension and 
diabetes mellitus.  That is, the veteran's service connected 
hypertension did not cause or aggravate his diabetes 
mellitus.  

In summary, after evaluating all the evidence of record, the 
Board finds no competent evidence that the veteran's diabetes 
mellitus had its onset during service or within one year of 
separation from service, and the only competent evidence of 
record shows that the veteran's service connected 
hypertension did not cause or aggravate his diabetes 
mellitus.  Therefore, his claim for service connection must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  



ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to service connected hypertension, is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


